DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: “a data receiving unit configured to…” “a data determination unit configured to…” “a data prediction unit configured to…” and “a data receiving determination unit configured to …” in claims 1-4, 7, 8 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For example, Fig. 2; paragraphs [0047]-[0053] and [0062]-[0063].


Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, 8 and 11, especially the underlined portion, as persuasively argued by Applicant on page 9 of their 02/20/2022 response.

Claims 4, 8 and 12 are identified as having allowable subject matter. Applicant has amended claims 1 and 11 to include the allowable subject matter.  Claim 8 is amended to be rewritten in independent form.

Regarding claim 1 “A device for receiving data from a plurality of peripheral devices, the device comprising: 

a data determination unit configured to determine whether the received current data is normal data; 
a data prediction unit configured to calculate a probability that next data is normal data, on the basis of a result of the determination; and 
a data receiving determination unit configured to determine whether to receive the next data according to the calculated probability, wherein the next data is data transmitted by the any one peripheral device or another peripheral device, and wherein the data prediction unit calculates a probability D(t+1) that the next data is normal data by an equation

 [Equation] 

 
    PNG
    media_image1.png
    20
    515
    media_image1.png
    Greyscale
 

D (t) is a probability that the current data is normal data, 01 is a first coefficient to adjust an increase rate of D(t+1) of D(t), 02 is a second coefficient to adjust a decrease rate of D(t+1) to D(t), and "a" is a third coefficient having a value of 1 when the data determination unit determines the current data to be normal data, and a value of 0 when the data determination unit determines the current data to be abnormal data. ”

Regarding claim 8 “A device for receiving data from a plurality of peripheral devices, the device comprising: 

 
a data prediction unit configured to calculate a probability that next data is normal data, on the basis of a result of the determination; and 
a data receiving determination unit configured to determine whether to receive the next data according to the calculated probability, wherein the next data is data transmitted by the any one peripheral device or another peripheral device, wherein the data prediction unit, when the data receiving determination unit determines not to receive the next data, sets a probability that data after the next data is normal data to be identical to a probability that the next data is normal data.”


Regarding claim 11 “A data receiving method of a device, the data receiving method comprising: 
receiving current data from any one peripheral device of a plurality of peripheral devices; determining whether the received current data is normal data; 
calculating a probability that next data is normal data, on the basis of a result of the determination; and 
determining whether to receive the next data according to the calculated probability, wherein the next data is data transmitted by the any one peripheral device or another peripheral device, and wherein a probability (D(t+1) that the next data is normal data is calculated by an equation Page 4 of 10
[Equation]  
 
    PNG
    media_image1.png
    20
    515
    media_image1.png
    Greyscale



D (t) is a probability that the current data is normal data, 01 is a first coefficient to adjust an increase rate of D(t+1) of D(t), 02 is a second coefficient to adjust a decrease rate of D(t+1) to D(t), and "a" is a third coefficient having a value of 1 when the data determination unit determines the current data to be normal data, and a value of 0 when the data determination unit determines the current data to be abnormal data. ”

Ferragut et al. (US 2015/0161394) disclose a system for receiving a stream of events and scoring the events based on anomalousness and maliciousness. The system includes an algorithm to identify low-probability events (see paragraphs [0018]-[0023]).  Ferragut discloses anomaly detectors uses an equation to generate an anomaly score and Ferragut discloses a system using an equation in detection of anomalousness based on probability of the probability. However, Ferragut fails to disclose an equation as cited in the independent claims.  

Bechhoefer (US 2004/0199368) discloses a method of detecting poor data quality for a sensor includes obtaining measurement data for the sensor, combining the data quality indicators using the measurement data, combining the data quality indicators into a single scalar value and determining if the single scalar value exceeds a predetermined threshold.  Detecting poor data quality includes providing an nxn array of covariance values.  The single scalar value may be determined using a formula (see paragraphs [0008]-[0010]).  Bechhoefer discloses a formula is used to calculate a single scalar value in detecting poor data quality for a sensor.   However, Bechhoefer fails to disclose an equation as cited in the independent claims.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2020/0374720) teach method for detecting abnormal data in sensor network
Tang et al. (US 2020/0302353) teach automatic abnormal, trend detection of real time drilling data for hazard avoidance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459